Title: To James Madison from Swinton C. Holland, 9 January 1804 (Abstract)
From: Holland, Swinton C.
To: Madison, James


9 January 1804, Trieste. “I had this honour on the 22nd. October [not found] and have now that of waiting upon you with a list of American vessels arrived at this port &c from the 30th. June to the 31st. December [not found].” Just received a letter from Preble informing him of the blockade of Tripoli. “I have published this information to the Government here & made it known to all the Consuls residing at this place.” Writes in Riggin’s absence.
 

   
   RC (DNA: RG 59, CD, Trieste, vol. 1). 2 pp.



   
   Liverpool merchant Swinton Colthurst Holland (d. 1827) returned to London after a mercantile career in various parts of the world to become a partner in the banking firm of Francis Baring and Company (Philip Ziegler, The Sixth Great Power: Barings, 1762–1929 [London, 1988], pp. 93, 99).



   
   See John Leonard to JM, 3 Dec. 1803, and n. 1.


